IN THE SUPREME COURT OF THE STATE OF DELAWARE
INTHEMATTEROF § No.181,2015
BERNARD BRAGER § Board Case No. 112013-B
Submitted: June 24, 2015
Decided: July 13, 2015
Before HOLLAND, VALIHURA, and VAUGHN, Justices.
‘ M

This 13th day of July, 2014, it appears that:

(1) The Board on Professional Responsibility ﬁled its Report and
Recommendation with this Court on April 14, 2015.

(2) The Board found that the Respondent violated Delaware Rule of
Conduct 5.5(b)(1), the unauthorized practice of law, by establishing a systematic
and continuous legal presence in Delaware and the Board recommends a sanction
of public reprimand.

(3) The Respondent asks this Court to accept the Board’s Report and

Recommendation and impose a public reprimand. The Ofﬁce of Disciplinary

Counsel objects to the Board’s recommendation and requests the imposition of a

suspension.

(4) We do not decide the merits of the Board’s factual ﬁnding that the

Respondent violated Delaware Rule of Conduct 5.5(b)(1) and, instead, rely upon

the Respondent’s acceptance of that factual determination by the Board. Under the
circumstances presented, we have concluded that a public reprimand is the
appropriate sanction.

NOW, TI-HEREFORE, IT IS HEREBY ORDERED that the Respondent,
Bernard Brager, is publicly reprimanded for his admitted violation of Delaware
Rule of Conduct Rule 5.5(b)(1).

BY THE COURT:

Justice 3 i